DETAILED ACTION
Regarding Claims 3-4, 7 and 9. Cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 8 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claim recites the limitation “transmit time information indicating a time at which the equipment information is received by the relay” but said limitation of “indicating a time at which the equipment information is received by the relay” is not supported in the original disclosure (and consequently the proceeding limitations directed to determining an extraction period using said time information). As representative examples, Paragraphs [0019] in the original disclosure discloses that “Preferably, the second wireless terminal device includes a contact, and information that allows recognition of operation start and operation stop of the target equipment is given as the equipment information to the contact from outside of the second wireless terminal, Paragraph [0023] discloses a relay adding time information that allows the recognition of operation start and stop of the target equipment, and Paragraph [0024] discloses “In contrast, in the configuration of using the time at which the equipment information has been received by the relay as described above” where said paragraphs refer to the time information that allows the recognition of start and stop of the target equipment, while the limitation “time information indicating a time at which the equipment information has been received by the relay” refers to the reception time of the equipment information by the relay and has nothing to do with time indicating the start and stop of the target equipment.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.       Claims 1-2, 5-6, 8 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as an example), we recognize that the limitations “acquire the measurement information, the equipment information and the time information, determine an extraction period to be extracted based on the time information and the equipment information, and extract, from the measurement information, information corresponding only to the extraction period,” are abstract ideas as they involve the mental process of recognizing and extracting the desired information. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite “a first wireless terminal device configured to acquire and transmit measurement information indicating a result of measurement for target equipment, a second wireless terminal device configured to acquire and transmit equipment information about operation of the target equipment,” and a relay configured to receive the equipment information from the second wireless terminal device and transmit time information indicating a time at which the equipment information is received by the relay and the equipment information,” but said limitations are merely directed to insignificant data collection activity, recited at high level of generality, involving equipment, terminal devices, measurement information and equipment information that are all generic. The claims further recite “management device,” “relay”, “another device”, and “processor” but said limitations are merely generic components used to process and transmit the collected data. The claims also do not improve the functioning of any devices or processor. Additionally, the claims do not improve other technology, as the claims are generically recited without sufficient details as to how the information collected are being extracted with complete absence of any usage of the extracted information. In short, the claims do not show recite sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea.  Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “a first wireless terminal device configured to acquire and transmit measurement information indicating a result of measurement for target equipment, a second wireless terminal device configured to acquire and transmit equipment information about operation of the target equipment,” and a relay configured to receive the equipment information from the second wireless terminal device and transmit time information indicating a time at which the equipment information is received by the relay and the equipment information,” but said limitations are merely directed to data collection activity, recited at high level of generality, involving all generic equipment, terminal devices, measurement information and equipment information that are well-understood, routine and conventional. The claims further recite “management device,” “relay”, “another device”, “and processor but said limitations are merely generic components used to process and transmit the collected data that are also well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea. 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Note that 101 rejection has been updated based on the claim amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865